Citation Nr: 1433780	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied TDIU.  The Veteran has appealed this issue only.  See May 2011 Notice of Disagreement.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in January 2013.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's service connected disabilities meet the percentage requirements for a schedular TDIU and prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran currently unemployed and has been for the entirety of the claims period.  He is seeking TDIU.

For the duration of the appeals period, the Veteran was service connected for posttraumatic stress disorder (PTSD), which was rated as 70 percent disabling and therefore meets the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a).  The Veteran was also service connected for tinnitus, gastritis, and hearing loss and has since been service connected for oropharyngeal dysphagia associated with gastritis as well.

The remaining question is whether these disabilities have rendered the Veteran unemployable.  To this end, he underwent several VA examinations.  The January 2011 examiner found that the Veteran's bilateral flat feet and gastritis did not preclude him from securing and maintaining substantially gainful employment.  Similarly, the April 2011 examiner found that the functional impairment of the Veteran's hearing loss was minimal to none.  Nevertheless, the evidence of record supports the Veteran's contention that he is unemployable.  Specifically, the January 2011 VA PTSD examiner found that the Veteran's symptoms of avoidance and arousal would prevent him from maintaining a job and, as his symptoms have worsened since his early retirement despite the absence of work stress, the Veteran would be unlikely able to perform in a normal work environment."  Additionally, the Veteran testified that his tinnitus impaired his ability to drive a truck because it distracted him from the road and his liquid diet due to dysphagia also interfered with his ability to drive a truck.  See January 2013 testimony.  Thus, the evidence of record indicates that, due to his service connected disabilities, the Veteran cannot maintain his previous employment and cannot secure employment "in a normal work environment."  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds, for reasons set forth below, that a TDIU is warranted.



ORDER

A total disability rating based on individual unemployability is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


